Citation Nr: 1103583	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the Veteran's dependents were properly considered in 
retroactively reducing his compensation award effective April 1, 
2000.  

2.  Whether an overpayment in the amount of $10,080.00 is a valid 
debt.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Phoenix, Arizona.  The Veteran testified before the undersigned 
Veterans Law Judge in December 2009; a transcript of that hearing 
is associated with the claims folder.

The Veteran contends that he submitted a request for a waiver of 
recovery of his overpayment through his accredited representative 
in addition.  However, the claims file does not contain any 
indication that the Agency of Original Jurisdiction (AOJ) has 
considered whether a waiver was timely received and, if so, 
whether a waiver of recovery of overpayment is warranted.  Given 
that the Board does not have jurisdiction of this issue, and in 
light of the fact that such issue does not affect the outcome of 
this appeal, the Board REFERS the issue of whether the Veteran is 
entitled to a waiver of recovery of overpayment to the AOJ for 
consideration.  


FINDINGS OF FACT

1.  The Veteran's divorce from B.F. was finalized in March 2000.  

2.  The Veteran did not provide the VA with valid evidence of his 
April 2000 marriage to M.F. prior to July 2006.  

3.  Evidence of record indicates that M.F. died in June 2006.  

4.  The VA removed B.F. from the Veteran's compensation award on 
December 14, 2006.  

5.  The Veteran was paid additional compensation benefits for a 
dependent spouse in the calculated amount of $10,080.00 for the 
period from April, 1, 2000, through December 14, 2006.


CONCLUSIONS OF LAW

1.  The VA properly determined that the Veteran was to be paid as 
a veteran with no dependents for the period from April 1, 2000, 
to December 14, 2006.  38 U.S.C.A. §§ 5110(f), 5112(b)(2) (West 
2002); 38 C.F.R. §§ 3.204, 3.401(b) and (c), 3.501(d), 38 C.F.R. 
§ 3.500(g)(2)(ii) (2010).

2.  The overpayment of VA compensation benefits in the amount of 
$10,080.00 is valid.  38 U.S.C.A. §§ 5110(f), 5112(b)(2) (West 
2002); 38 C.F.R. §§ 3.204, 3.401(b) and (c), 3.501(d), 38 C.F.R. 
§ 3.500(g)(2)(ii) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that a discussion as to whether the VA 
has fulfilled its notice and assistance requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is not necessary because the law, and 
not the facts, control in this case.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002), citing Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
discussed in more detail below, the Veteran does not dispute the 
amount of the debt, the fact that he did not provide the VA with 
valid proof of his divorce and re-marriage earlier than July 
2006, or that he was paid additional compensation for a dependent 
spouse for the period from April 1, 2000, through December 14, 
2006.  Regardless, the Board has reviewed the case, and notes 
that the Veteran was provided generic notice as to the 
establishment of effective dates in a March 2008 letter sent in 
conjunction with the acknowledgement of receipt of his notice of 
disagreement.  This letter also notified the Veteran what 
information and evidence VA will obtain and what information and 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  The 
Veteran replied to this letter in March 2008; he did not indicate 
that he had additional evidence or information to submit in 
support of his appeal.  

Legal Criteria and Analysis

The RO certified two issues for appellate review.  The first 
issue is whether the Veteran's dependents were properly 
considered in retroactively reducing his compensation award 
effective April 1, 2000.  The second is whether an overpayment in 
the amount of $10,080.00 was properly created.  Where a claimant 
raises the issue of the validity of a debt, the Board must 
address the lawfulness of the debt.  Schaper v. Derwinski, 1 Vet. 
App. 430, 433 (1991).  In the instant appeal, the overpayment of 
$10,080.00 was created as a direct result of the VA's decision to 
remove all additional compensation for dependents from the 
Veteran's compensation award as of April 1, 2000.  Thus, the 
issue of whether the debt is valid is inextricably intertwined 
with whether the Veteran's dependents were properly considered in 
reducing his award.  Since the analysis for both issues is 
essentially the same, the Board will address them together in its 
analysis below.  

The Veteran has challenged the validity of the creation of the 
overpayment of VA compensation benefits in the calculated amount 
of $10,080.00.  Pertinent to this appeal, the Veteran does not 
dispute the amount of the overpayment; rather, he disputes the 
circumstances that led to its creation.  Specifically, he does 
not understand why he is not entitled to additional compensation 
for a dependent spouse effective April 1, 2000, given that he re-
married M.F. less than one month following his divorce from B.F. 
in March 2000.  The Veteran testified in December 2009 that he 
did not seek to keep information regarding his divorce and re-
marriage from the VA.  He also indicated that the military was 
aware of his spouse through its health plan, TRICARE.  

VA law provides for additional monthly compensation for 
dependents when a veteran is entitled to disability compensation 
and his combined disability rating is thirty percent or greater.  
38 U.S.C.A. § 1135 (West 2002).  Sections 3.401 and 3.501 of 
Title 38 of the Code of Federal Regulations control the effective 
dates of such awards.  The claims file reflects that prior to 
December 14, 2006, the Veteran was receiving additional 
compensation for a dependent spouse, B.F.  The RO removed B.F. 
from the Veteran's award on December 14, 2006, and such removal 
was made effective April 1, 2000.  Pertinent law and regulation 
indicate that a dependent spouse will be removed from a 
compensation award effective the last day of the month in which 
the divorce occurred if such divorce occurred on or after October 
1, 1982.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. 
§ 3.501(d)(2) (2010).  Here, the record contains a copy of a 
divorce decree showing dissolution of the Veteran's marriage to 
B.F. in March 2000.  Thus, effective April 1, 2000, the Veteran 
was no longer entitled to additional compensation for B.F.  See 
id.  

The Board notes that the Veteran does not appear to dispute VA's 
decision to remove B.F. from his award effective April 1, 2000.  
Rather, his written and oral statements of record reflect that it 
is his belief that he is entitled to additional compensation for 
his new spouse, M.F., as of the date of their marriage in April 
2000.  As such, he asserts that there would have been no 
reduction in his award and, thus, no overpayment created.  

Additional compensation for a new dependent will be effective the 
latest of the: (1) date of claim; (2) date the dependency arises; 
(3) effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of notification 
of such rating action; or (4) date of commencement of a veteran's 
award.  38 U.S.C.A. § 5110(g) and (n) (West 2002); 38 C.F.R. § 
3.401(b) (2010).  The "date of claim" for additional 
compensation for dependents is the date of a veteran's marriage, 
if evidence of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence.  38 C.F.R. § 3.401(b)(1).

In the present case, evidence sufficient to establish M.F. as a 
dependent spouse for VA compensation purposes was not received 
until July 2006.  At such time, the Veteran submitted copies of 
his marriage license for him and M.F. and his divorce decree for 
him and B.F.  The Board notes that it has considered the 
Veteran's statements that he notified both the military (through 
TRICARE) and the VA (through the Phoenix VA Medical Center 
(VAMC)) of his change in beneficiary earlier than July 2006, but 
finds that neither notification can establish dependency.  With 
regard to his notification to TRICARE, this is an entity of the 
Department of Defense and in no way related to the VA.  Thus, it 
cannot be said that he notified the VA of his change in 
dependents as required by law when he informed TRICARE.  And 
while the Phoenix VAMC is an entity of the VA, the Veteran's 
statement of re-marriage alone is insufficient evidence to 
establish M.F. as a dependent spouse given the fact that the 
record contained conflicting evidence in the form of a marriage 
license for him and B.F. with no statement or proof of the 
dissolution of this marriage.  See 38 C.F.R. §§ 3.204(a)(2), 
3.205, 3.206 (2010).

Given that VA was not sufficiently notified of a valid marriage 
to M.F. prior to July 2006, more than six years after the date of 
marriage to the Veteran, the earliest date that M.F. may be added 
to the Veteran's award is the date of claim in July 2006.  See 
38 U.S.C.A. § 5110(g) and (n); 38 C.F.R. § 3.401(b).  However, in 
addition to notifying the VA in July 2006 of his marriage to 
M.F., the Veteran also notified the VA of her death.  A death 
certificate associated with the claims file reflects that she 
passed away in June 2006.  Since additional compensation is not 
warranted for a deceased spouse effective the last day of the 
month in which death occurred, the Veteran was not entitled to 
additional compensation for any dependent effective July 1, 2006.  
See 38 C.F.R. § 3.500(g)(2)(ii) (2010).  

The Board is sympathetic to the Veteran's situation.  However, 
the claims file reflects that VA notified him on numerous 
occasions throughout the years that he was required to notify the 
VA immediately regarding any changes in the number or status of 
his dependents and that failure to do so in a prompt manner would 
result in the creation of an overpayment.  Prior to his divorce 
from B.F., the Veteran had filed for additional compensation for 
a dependent child in December 1980; thus, it appears that he was 
aware of the procedure for adding a new dependent.  Furthermore, 
correspondence sent to the Veteran in October 1999, less than one 
year prior to his divorce, expressly stated that he was being 
paid additional benefits for his spouse, "B[redacted]," and 
that he should "[l]et [the VA] know right away if there is any 
change in the status of your dependents."  

The Veteran does not dispute that he received additional 
compensation for a dependent spouse for the period from April 1, 
2000, through December 14, 2006, the date the RO effectuated the 
award adjustment.  And as discussed above, there is no 
interpretation of the facts of this case which will support a 
legal basis for entitlement to additional compensation for B.F. 
or M.F. during this period.  Accordingly, the overpayment of 
$10,080.00 was properly created and this appeal must be denied.  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, as a preponderance of the 
evidence is against the claim this doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's dependents were properly considered in 
retroactively reducing his compensation award effective April 1, 
2000; the appeal of this issue is denied.

A valid overpayment in the amount of $10,080.00 was properly 
created; the appeal is denied. 


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


